                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ANGELA PEMBERTON,                                *
                                                 *
                      Plaintiff,                 *
VS.                                              *          No. 1:18CV00041-BRW
                                                 *
NANCY A. BERRYHILL,                              *
Acting Commissioner of Social Security,          *
                                                 *
                      Defendant.                 *

                                            ORDER

       I have received Proposed Findings and Recommendations (ARD@) submitted by United

States Magistrate Judge Joe J. Volpe. After careful review of the RD and the timely objections

received thereto, as well as a de novo review of the record, I approve and adopt the RD in all

respects. Accordingly, the Commissioner=s decision is affirmed, and this case is DISMISSED

with prejudice.

       IT IS SO ORDERED this 17th day of December, 2018.


                                                 /s/ Billy Roy Wilson_______________
                                                 UNITED STATES DISTRICT JUDGE
